Motion for Rehearing Granted; Memorandum Opinion filed October 27,
2015, Withdrawn; Appeal Reinstated; and Order filed December 16, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00506-CV
                                  ____________

 WEST CRESTMONT HOUSTON USA, LLC, THE PROPERTY KNOWN
                 AS 5602 SELINKSY, Appellant

                                       V.

                        CITY OF HOUSTON, Appellee


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-64401

                                    ORDER

      On October 27, 2015, this court issued an opinion dismissing this appeal.
On November 10, 2015, appellant filed a motion for rehearing. The motion is
GRANTED. This court’s opinion filed October 27, 2015, is WITHDRAWN, and
our judgment of that date is VACATED. The appeal is ordered REINSTATED.

      Additionally, the parties are requested to file briefing addressing the
existence of appellate jurisdiction by December 31, 2015.